Case: 13-14092     Date Filed: 09/16/2014   Page: 1 of 44


                                                                         [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         _________________________

                                 No. 13-14092
                          _________________________

                    D.C. Docket No. 6:11-cv-01740-CEH-KRS


BRIAN BERRY,
JERMARIO ANDERSON,
REGINALD TRAMMON,
EDWYN DURANT,

                                                          Plaintiffs-Appellees,

                                        versus


TRAVIS LESLIE,
Deputy,
KEITH VIDLER,
Corporal, in his individual Capacity,
                                                          Defendants-Appellants.


                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        __________________________

                               (September 16, 2014)
              Case: 13-14092    Date Filed: 09/16/2014   Page: 2 of 44


Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

ROSENBAUM, Circuit Judge:

      It was a scene right out of a Hollywood movie. On August 21, 2010, after

more than a month of planning, teams from the Orange County Sheriff’s Office

descended on multiple target locations. They blocked the entrances and exits to

the parking lots so no one could leave and no one could enter. With some team

members dressed in ballistic vests and masks, and with guns drawn, the deputies

rushed into their target destinations, handcuffed the stunned occupants—and

demanded to see their barbers’ licenses. The Orange County Sheriff’s Office was

providing muscle for the Florida Department of Business and Professional

Regulation’s administrative inspection of barbershops to discover licensing

violations.

      We first held nineteen years ago that conducting a run-of-the-mill

administrative inspection as though it is a criminal raid, when no indication exists

that safety will be threatened by the inspection, violates clearly established Fourth

Amendment rights. See Swint v. City of Wadley, 51 F.3d 988 (11th Cir. 1995). We

reaffirmed that principle in 2007 when we held that other deputies of the very same

Orange County Sheriff’s Office who participated in a similar warrantless criminal

raid under the guise of executing an administrative inspection were not entitled to

qualified immunity. See Bruce v. Beary, 498 F.3d 1232 (11th Cir. 2007). Today,

                                         2
              Case: 13-14092     Date Filed: 09/16/2014   Page: 3 of 44


we repeat that same message once again. We hope that the third time will be the

charm.

                                          I.

      The instant case arises from an unannounced, warrantless inspection of a

barbershop by officers of the Orange County Sheriff’s Office (“OCSO”) and

representatives from the Florida Department of Business and Professional

Regulation (“DBPR”). On August 21, 2010, OCSO and the DBPR conducted

planned sweeps of several barbershops, located in predominantly Hispanic and

African-American neighborhoods, with the purported intent of discovering

violations of state licensing laws.

      Plaintiff-Appellee Brian Berry is the sole owner of Strictly Skillz

Barbershop, one of the targets of the operation. Berry is a licensed barber and has

been operating Strictly Skillz since 2007. Plaintiffs-Appellees Edwyn Durant,

Reginald Trammon, and Jermario Anderson are licensed barbers who rent

barbering chairs at Strictly Skillz for a weekly rental fee. All four plaintiffs, who

were subject to OCSO and the DBPR’s “administrative inspection” of Strictly

Skillz, sued several OCSO officers, including Appellants Corporal Keith Vidler

and Deputy Travis Leslie, alleging that the officers violated their Fourth

Amendment rights to be free from unreasonable searches and seizures.




                                          3
                 Case: 13-14092        Date Filed: 09/16/2014       Page: 4 of 44


                                                   II.

      The DBPR is tasked with regulating and enforcing statutes and rules

associated with professional licenses. Barbershops are subject to this regulatory

framework and are governed by § 476.184, Fla. Stat., and its implementing rules.

Under the rules, DBPR inspectors are authorized to conduct biennial inspections to

ensure that barbershops are in compliance with state licensing and sanitation laws.

But the DBPR is not empowered to take law-enforcement action and must rely on

local law enforcement to address violations of state law.

      The impetus for the sting operation stemmed from a chance encounter

between DBPR inspector Amanda Fields and Corporal Vidler, during which Fields

complained of some of the difficulties that she had encountered in conducting her

barbershop inspections. Upon discovering that barbering without a license is a

second-degree misdemeanor under Florida law, see Fla. Stat. § 476.194,1 Vidler


      1
          Section 476.194, Fla. Stat., provides,

                (1) It is unlawful for any person to:

                       (a) Engage in the practice of barbering without an active
                       license as a barber issued pursuant to the provisions of this
                       act by the department.

                       (b) Hire or employ any person to engage in the practice of
                       barbering unless such person holds a valid license as a
                       barber.

                       (c) Obtain or attempt to obtain a license for money other
                       than the required fee or any other thing of value or by
                       fraudulent misrepresentations.
                                                   4
                Case: 13-14092        Date Filed: 09/16/2014       Page: 5 of 44


became intrigued by the possibility of a collaboration between the DBPR and

OCSO and spent over a month, together with other OCSO officers and DBPR

representatives, developing a plan for a joint sweep operation of various

barbershops and salons. The barbershops chosen for the operation were apparently

selected because they or barbers within them had on previous occasions failed to

cooperate with DBPR inspectors.2                  All of the targeted barbershops were

businesses that serviced primarily African-American and Hispanic clientele.

       Vidler prepared the OCSO Operations Plan, which provided that the sweeps

would be executed by two teams, each consisting of a supervisor, a narcotics agent,

a plain-clothes deputy, three uniformed deputies, and two DBPR agents. Although

the stated goal of the operation was “to assist the DBPR in the detention and



                       (d) Own, operate, maintain, open, establish, conduct, or
                       have charge of, either alone or with another person or
                       persons, a barbershop:

                              1. Which is not licensed under the provisions of this
                              chapter; or

                              2. In which a person not licensed as a barber is
                              permitted to perform services.

                       (e) Use or attempt to use a license to practice barbering
                       when said license is suspended or revoked.
       (2) Any person who violates any provision of this section is guilty of a misdemeanor of
       the second degree, punishable as provided in s. 775.082 or s. 775.083.
       2
          Strictly Skillz was included on this list because during two routine inspections in 2007,
a DBPR inspector reported that barbers had refused to produce their licenses when asked to do
so. It is not clear from the record whether these incidents occurred before or after Berry
purchased the business.
                                                 5
               Case: 13-14092   Date Filed: 09/16/2014   Page: 6 of 44


identification of unlicensed barbers and hair stylist[s],” the plan also contemplated

other law-enforcement objectives.      For example, the plan provided that any

contraband discovered during the inspection had to be turned over to OCSO for

prosecution and that the officers, with the assistance of narcotics agents, would

identify and handle any narcotics, gather intelligence, and interview potential

confidential informants.

      On August 19, 2010, two days before the sweep, Inspector Fields and

another DBPR inspector conducted walkthroughs of six of the target locations,

including Strictly Skillz. Though the purpose of the walkthrough was to gather

information for the operation, the inspectors did so under the guise of performing a

routine inspection, verifying that the barbers’ licenses were current and valid and

inspecting the barbers’ workstations. During the inspection of Strictly Skillz, the

barbers were cooperative, no violations were found, and no citations were issued.

Inspector Fields even commended Berry on the tremendous progress he had made

in the shop.

      Despite the fact that just two days earlier Strictly Skillz had passed

inspection without any problems whatsoever and that the DBPR is permitted to

conduct inspections only once every two years, on August 21, 2010, OCSO and the

DBPR conducted a second inspection as part of the sting operation. The record,

viewed in the light most favorable to the plaintiffs, reveals that the sweep of

                                         6
             Case: 13-14092     Date Filed: 09/16/2014   Page: 7 of 44


Strictly Skillz occurred as follows: Two plain clothes officers initially entered the

barbershop to observe any potential violations. Five or six barbers were on duty at

the time, and the shop was filled with anywhere from ten to twenty-five waiting

customers. As the first day of the school year was approaching, several of the

customers in the shop were children.

      Shortly after the arrival of the plain-clothes officers, a “whole bunch” of

police cars pulled into the shopping plaza and completely blocked off the parking

lot, preventing all ingress and egress. Officers then “rushed into” Strictly Skillz

“like [a] SWAT team.” Based on the plaintiffs’ collective recollection, it appears

that somewhere between eight and ten officers, including narcotics agents,

descended upon the barbershop, along with a DBPR inspector.              Some of the

officers donned masks and bulletproof vests and had their guns drawn.            The

officers immediately ordered all of the customers to exit the shop and announced

that the shop was “closed down indefinitely.”

      Plaintiffs Trammon, Anderson, and Durant were in the barbershop when the

officers stormed in. The officers directed Anderson and Durant to present their

driver’s licenses for identification, and Inspector Fields instructed Anderson to

retrieve his barbering license from his work station. Trammon and Anderson, who

were in the process of cutting customers’ hair, were then immediately patted down

and handcuffed with plastic zip ties. Anderson was handcuffed by a masked

                                         7
              Case: 13-14092    Date Filed: 09/16/2014    Page: 8 of 44


officer, and Trammon was restrained by two deputies who were not wearing

masks. Sometime after Trammon was handcuffed, he informed the officers that he

was in possession of a concealed firearm for which he had a valid concealed-

weapons permit. The officers patted him down to retrieve the weapon and located

the permit without incident.

      Vidler, who was the supervisor on the scene, admits that he ordered deputies

to detain Trammon. When Trammon argued to one of the officers that he had done

nothing wrong, the officer responded, “It’s a pretty big book, I’m pretty sure I can

find something in here to take you to jail for.” Durant, though told to “sit down

and shut up,” was not handcuffed and was eventually permitted to leave the shop.

      Shortly thereafter, Berry, who had been behind the shop in the parking lot

when the officers initially entered, walked into Strictly Skillz through the back

entrance. Upon seeing that Trammon and Anderson were in handcuffs and being

patted down by officers, Berry made his way to the front of the shop, identified

himself as the owner, and demanded to know what was going on and why

Trammon and Anderson were in handcuffs.            Deputy Leslie then immediately

placed Berry into metal handcuffs and patted him down. Though angry, Berry did

not physically resist and complied with the officers’ instructions.

      While Trammon, Anderson, and Berry were restrained, Inspector Fields and

the OCSO officers conducted their “inspection” of the barbershop. OCSO officers

                                          8
              Case: 13-14092      Date Filed: 09/16/2014    Page: 9 of 44


called in the barbers’ driver’s license information to ascertain whether any of them

had outstanding warrants, and Inspector Fields, for the second time in two days,

checked the barbering licenses to ensure that they were still valid and current. The

officers, along with Inspector Fields, then searched the premises by inspecting each

of the barbers’ workstations and looking through their drawers. OCSO officers

also went to the back of the shop without Inspector Fields and searched through an

unlocked storage room where no barbering services were rendered.

      At the conclusion of the inspection, it was determined that all of the barbers

had valid licenses and that the barbershop was in compliance with all safety and

sanitation rules. No criminal violations were discovered, and Berry, Anderson, and

Trammon were released from their handcuffs.             The entire inspection lasted

approximately one hour.        After the officers and Inspector Fields left, the

barbershop resumed operations.3

                                          III.

      Following the search of Strictly Skillz, the plaintiffs filed the present suit

against a number of the officers involved, including Vidler and Leslie, alleging,

among other things, that the barbershop inspection constituted an unlawful search

in violation of the plaintiffs’ Fourth Amendment rights. Vidler and Leslie each

moved for summary judgment on qualified-immunity grounds. The district court

      3
        After the August 21 sweep, OCSO and the DBPR conducted a second barbershop sting
on September 17, 2010, targeting two barbershops and a hair and nail salon.
                                            9
             Case: 13-14092    Date Filed: 09/16/2014   Page: 10 of 44


denied summary judgment as to the plaintiffs’ Fourth Amendment claims, finding

that although OCSO and the DBPR validly invoked their statutory authority to

inspect Strictly Skillz to determine whether barbers were operating without a

license, the law regarding administrative searches was clearly established, and a

genuine issue of material fact existed as to whether the administrative search was

appropriately limited in scope. The district court also found that the plaintiffs had

sufficiently established a causal link between the officers’ involvement and the

alleged constitutional violations.   Vidler and Leslie now appeal the denial of

qualified immunity.

                                        IV.

      We review de novo a district court’s denial of summary judgment based on

qualified immunity, applying the same legal standards that governed the district

court. Feliciano v. City of Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013)

(citing Edwards v. Shanley, 666 F.3d 1289, 1292 (11th Cir. 2012)).         Summary

judgment is appropriate when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

In making this determination, the Court must view the facts and make all

reasonable inferences in the light most favorable to the non-moving party.

Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir.




                                         10
             Case: 13-14092     Date Filed: 09/16/2014    Page: 11 of 44


2004) (citing Cottrell v. Caldwell, 85 F.3d 1480, 1486 (11th Cir. 1996)). Thus, we

accept the plaintiffs’ version of the facts, as supported by evidence in the record.

                                          V.

      The sole question that we address on this appeal is whether the district court

correctly concluded that Vidler and Leslie are not entitled to qualified immunity on

summary judgment. Qualified immunity protects government officials performing

discretionary functions from liability “unless their conduct violates clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Cottone v. Jenne, 326 F.3d 1352, 1357 (11th Cir. 2003) (internal

quotation marks omitted). This doctrine protects “all but the plainly incompetent

or one who is knowingly violating the federal law.” Lee v. Ferraro, 284 F.3d
1188, 1194 (11th Cir. 2002) (internal quotation marks omitted).

      To obtain qualified immunity, a defendant must first demonstrate that he

was acting within his discretionary authority when the alleged violation occurred.

Oliver v. Fiorino, 586 F.3d 898, 905 (11th Cir. 2009). Here, the parties do not

dispute that Vidler and Leslie were acting within the scope of their discretionary

duties.

      Therefore, the burden shifts to the plaintiffs “‘to show that the grant of

qualified immunity is inappropriate.’” Id. (quoting McCullough v. Antolini, 559
F.3d 1201, 1205 (11th Cir. 2009)). To do this, the plaintiffs must establish both

                                          11
             Case: 13-14092        Date Filed: 09/16/2014   Page: 12 of 44


that a violation of their constitutional rights occurred and that the violated rights

were “clearly established” at the time of the incident in question. Franklin v.

Curry, 738 F.3d 1246, 1249 (11th Cir. 2013) (per curiam) (citing Keating v. City of

Miami, 598 F.3d 753, 762 (11th Cir. 2010). The plaintiffs must also show a causal

nexus between the defendants’ acts or omissions and the alleged constitutional

violations. Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir. 1986) (per curiam)

(citing Williams v. Bennett, 689 F.2d 1370, 1380 (11th Cir. 1982)). As explained

below, we find that the district court did not err in concluding that the plaintiffs

satisfied all of these showings.

                                            A.

      Berry, Anderson, Trammon, and Durant assert that Vidler and Leslie

violated their Fourth Amendment rights by subjecting them to an unreasonable

search and seizure. The Fourth Amendment guarantees “[t]he right of the people

to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.”       U.S. Const. amend. IV. Its protections apply to

“commercial premises, as well as to private homes.” New York v. Burger, 482
U.S. 691, 699, 107 S. Ct. 2636, 2642 (1987). In general, the Fourth Amendment

requires a warrant supported by probable cause to effectuate a constitutional

search. See id. at 702, 107 S. Ct. at 2643.      Indeed, this Court has explained, “The

basic premise of search and seizure doctrine is that searches undertaken without a

                                            12
             Case: 13-14092    Date Filed: 09/16/2014   Page: 13 of 44


warrant issued upon probable cause are ‘per se unreasonable under the Fourth

Amendment—subject only to a few specifically established and well-delineated

exceptions.’” Swint v. City of Wadley, 51 F.3d 988, 995 (11th Cir. 1995) (quoting

United States v. Alexander, 835 F.2d 1406, 1408 (11th Cir. 1988)).

      One of those limited exceptions involves administrative inspections of

“closely regulated” industries. See Burger, 482 U.S. at 702, 107 S. Ct. at 2643.

Because an owner or operator of commercial property “has a reduced expectation

of privacy” in this context, the standard for what may be reasonable under the

Fourth Amendment is correspondingly broader. See id. at 702−03, 107 S. Ct. at

2643–44.

      To fall within this exception, a warrantless inspection must satisfy three

criteria: (1) “a ‘substantial’ government interest [must] inform[] the regulatory

scheme pursuant to which the inspection is made,” id. at 702, 107 S. Ct. at 2644;

(2) the inspection “must be necessary to further [the] regulatory scheme,” id.

(alteration in original) (internal quotation marks omitted); and (3) “the statute’s

inspection program, in terms of the certainty and regularity of its application,

[must] provid[e] a constitutionally adequate substitute for a warrant[,]” id. at 703,

107 S. Ct. at 2644 (alterations in original) (internal quotation marks omitted). The

regulatory “statute must [also] be sufficiently comprehensive and defined” such

that it “limits the discretion of inspecting officers.” United States v. Steed, 548

                                         13
             Case: 13-14092    Date Filed: 09/16/2014   Page: 14 of 44
F.3d 961, 968, 973 (11th Cir. 2008) (per curiam). “‘Where a statute authorizes the

inspection but makes no rules governing the procedures that inspectors must

follow, the Fourth Amendment and its various restrictive rules apply.’” Bruce v.

Beary, 498 F.3d 1232, 1240 (quoting Colonnade Catering Corp. v. United States,

397 U.S. 72, 77, 90 S. Ct. 774 (1970)).

      But even when the criteria set forth above are met, to satisfy the Fourth

Amendment, an administrative inspection must be “appropriately limited” in both

scope and execution and may not serve as a backdoor for undertaking a warrantless

search unsupported by probable cause. Bruce, 498 F.3d at 1239−40 (citations

omitted).   Above all, such inspections may never circumvent the Fourth

Amendment’s requirement for reasonableness. See id. at 1244 (“As with any

search, then, the scope and execution of an administrative inspection must be

reasonable in order to be constitutional.”).    In this regard, “an administrative

screening search must be as limited in its intrusiveness as is consistent with

satisfaction of the administrative need that justifies it.” Id. at 1248 (citation and

internal quotation marks omitted).

      As detailed earlier, the regulatory framework for barbershop inspections in

Florida is embodied in Fla. Stat. § 476.184 and its implementing rules.           In

particular, § 476.184 requires all barbershops to have a license issued by the DBPR




                                          14
                 Case: 13-14092       Date Filed: 09/16/2014       Page: 15 of 44


and directs the Florida Barbers’ Board 4 to “adopt rules governing the operation and

periodic inspection of barbershops licensed” in Florida. Rule 61G3-19.015(1), Fla.

Admin. Code, in turn, provides that the DBPR may conduct inspections biennially

on a “random, unannounced basis.” 5 The regulatory framework, which sets forth

who may conduct such inspections, notifies barbers that only the DBPR is so

authorized. See Burger, 482 U.S. at 711, 107 S. Ct. at 2648 (finding that the

statute at issue in that case provided a “constitutionally adequate substitute for a

warrant,” in part because “it notifie[d] the operator as to who [was] authorized to

conduct an inspection”). In this case, no one disputes that the DBPR possesses

statutory authority to conduct warrantless inspections of barbershops, nor do the

parties assert that the statute authorizing such inspections is constitutionally

impermissible.

       Instead, the plaintiffs contend that the search of Strictly Skillz, which they

allege was undertaken with an inordinate display of force, failed to conform to the

Fourth Amendment’s requirement for reasonableness. Because we have twice


       4
       Section 476.184, Fla. Stat., authorizes the creation of the Barbers’ Board within the
Department of Business and Professional Regulation.
       5
           Rule 61G3-19.015(1), Fla. Admin. Code, reads, in its entirety,
                 Inspections conducted by the Department of Business and
                 Professional Regulation of barbershops to determine whether such
                 barbershops are in compliance with the applicable provisions of
                 Chapter 476, [Fla. Stat.], and the rules promulgated thereunder
                 shall be conducted biennially, effective July 1, 2010, on a random
                 unannounced basis, unless otherwise practicable.
                                                 15
             Case: 13-14092    Date Filed: 09/16/2014   Page: 16 of 44


held, on facts disturbingly similar to those presented here, that a criminal raid

executed under the guise of an administrative inspection is constitutionally

unreasonable, we agree.

      We first undertook this analysis in Swint v. City of Wadley, where we

reviewed the constitutionality of two law-enforcement raids on a nightclub. The

raids were executed with the aid of SWAT team members, several of the officers

pointed their weapons at patrons, and the club patrons and employees were

searched and detained for over an hour and a half. Swint, 51 F.3d at 993. Based

on these facts, we rejected the officers’ contention that the searches were valid

administrative inspections, specifically noting that the “massive show of force and

excessive intrusion” displayed during the raids far exceeded that of previous

administrative inspections of the club. Id. at 999. We also emphasized that no

reasonable officer in the defendants’ position could have believed that the raids

were lawful, administrative searches. Id.

      More recently, in Bruce v. Beary, this Court again detailed the

constitutionally permissible scope of administration inspections. Bruce, 498 F.3d

at 1232.   There, officers of the Orange County Sheriff’s Office—the same

organization involved in the barbershop sweeps—conducted a raid on an auto-

body repair shop. See id. at 1236. The search involved a group of twenty officers

who surrounded the premises and blocked all of the exits. Id. Some of the officers

                                        16
             Case: 13-14092     Date Filed: 09/16/2014   Page: 17 of 44


were dressed in SWAT uniforms with ballistic vests. Id. The officers entered the

shop with guns drawn, ordering all of the employees to line up along a fence. Id.

Then the officers patted down and searched the employees. Id. Under these

circumstances, we held that the search, which was more akin to a criminal raid

than a routine inspection, exceeded the bounds of the Fourth Amendment. See id.

at 1245. As the inspection of books and records “does not require exits to be

blocked, an automatic shotgun to be stuck into an employee’s back, employees to

be lined up along a fence and patted down and deprived of their identification,” we

concluded that the search far surpassed its statutory authorization and was

constitutionally unreasonable. Id.

       The facts of this case, which bear striking similarities to those described

above, cannot escape the tight grasp of Swint and Bruce.            Unlike previous

inspections of Strictly Skillz, which were all conducted by a single DBPR

inspector without the aid of law enforcement, the August 21 search was executed

with a tremendous and disproportionate show of force, and no evidence exists that

such force was justified. Despite the fact that neither OCSO nor the DBPR had

any reason to believe that the inspection of Strictly Skillz posed a threat to officer

safety, the record indicates that several OCSO officers entered the barbershop

wearing masks and bulletproof vests, and with guns drawn; surrounded the

building and blocked all of the exits; forced all of the children and other customers

                                         17
               Case: 13-14092       Date Filed: 09/16/2014       Page: 18 of 44


to leave; announced that the business was “closed down indefinitely”; and

handcuffed and conducted pat-down searches of the employees while the officers

searched the premises. Such a search, which bears no resemblance to a routine

inspection for barbering licenses, is certainly not reasonable in scope and

execution. Rather, “[i]t is the conduct of officers conducting a raid.” Bruce, 498
F.3d at 1245.6

       The show of force and search were all the more unreasonable in view of the

fact that DBPR inspectors visited Strictly Skillz a mere two days before the search

and had already determined that the barbershop and its employees were in

compliance with state regulations. Thus, the subsequent sting operation at Strictly

Skillz, the very purpose of which was to check for licensing violations, was

gratuitous at best. Moreover, as the DBPR’s implementing rules contemplate only

biennial inspections, see Fla. Admin. Code 61G3-19.015, and no violation


       6
          To be clear, our basis for concluding that the search of Strictly Skillz was
unconstitutional does not rest on the existence of any pretext on the part of OCSO and the
DBPR. Indeed, we have previously recognized that administrative searches are not rendered
invalid because they are accompanied by some degree of suspicion, see Bruce, 498 F.3d at 1242,
and the Supreme Court has similarly noted that suspicion of criminal activity will not defeat an
otherwise permissible administrative search, see United States v. Villamonte-Marquez, 462 U.S.
579, 584 n.3, 103 S. Ct. 2573, 2577 n.3 (1983)). Accordingly, we do not consider whether the
sting operation was pretextual; rather, our decision is based solely on our determination that the
manner in which the so-called inspection was executed far exceeded the bounds of
reasonableness under the Fourth Amendment. See Bruce, 498 F.3d at 1250 (Carnes, J.,
concurring) (“There was a Fourth Amendment violation in this case because the scope of the law
enforcement intrusion exceeded that which is permissible during an administrative search alone.
What happened in this case was more of a full scale raid and the kind of prolonged, top to bottom
search that requires a warrant than it was an administrative search to determine compliance with
laws applicable to a closely regulated business.”).
                                               18
              Case: 13-14092     Date Filed: 09/16/2014   Page: 19 of 44


warranting a follow-up inspection had occurred, the second inspection also

exceeded the scope of the DBPR’s statutory authority.

      Not only that, but the statute authorizing administrative inspections of

barbershops vests authority to conduct the inspections in the DBPR alone. See Fla.

Stat. § 476.184; Fla. Admin. Code 61G3-19.015.            While law enforcement is

certainly permitted to accompany DBPR inspectors during their inspections to

provide any needed assistance and to arrest individuals whom the DBPR’s

inspections determine to be in violation of the law, the administrative framework

does not bestow upon police officers the authority to themselves conduct the

barbershop inspections. Despite this fact, OCSO officers did exactly that and

more; they themselves opened drawers in barbers’ workstations and searched a

storage closet in the back of Strictly Skillz.

      Because the facts of this case—when viewed in the light most favorable to

the plaintiffs—adequately establish that the “inspection” of Strictly Skillz

amounted to an unconstitutional search and that the unconstitutionality of such a

search was clearly established at the time that the search was executed, the

plaintiffs have met their burden, and the district court properly determined that

qualified immunity is inappropriate at this juncture.

                                           B.




                                           19
             Case: 13-14092     Date Filed: 09/16/2014   Page: 20 of 44


       In affirming the denial of Vidler and Leslie’s qualified-immunity defense,

we do not depart from the long-standing principle that individual liability under §

1983 must be premised on each defendant’s participation in the plaintiff’s

constitutional injury. Indeed, it is well established that in order to prevail on a §

1983 claim, the plaintiff must demonstrate an “affirmative causal connection”

between the official and the alleged deprivation. See Zatler, 802 F.2d at 401.

Moreover, we recognize that each defendant is entitled to an independent analysis

of the applicability of the qualified-immunity doctrine to his actions.

      To establish the requisite causal link, a plaintiff must show that the official

was personally involved in the acts that resulted in the constitutional deprivation.

Zatler, 802 F.2d at 401 (citing Ancata v. Prison Health Servs., Inc., 769 F.2d 700,

706 (11th Cir. 1985)). “[T]he inquiry into causation must be a directed one,

focusing on the duties and responsibilities of each of the individual defendants

whose acts or omissions are alleged to have resulted in a constitutional

deprivation.” Williams, 689 F.2d at 1381. But this does not mean that a plaintiff

must catalog each and every specific action in which a defendant engaged if that

defendant was integrally involved in what was, from the outset, clearly an

unreasonable search in violation of the plaintiff’s Fourth Amendment rights. See

Swint, 51 F.3d at 994 (where the defendants “personally participated” in an




                                          20
             Case: 13-14092     Date Filed: 09/16/2014    Page: 21 of 44


“inspection” conducted like a criminal raid, they were not entitled to qualified

immunity).

      Vidler and Leslie argue that the district court did not adequately identify

their personal involvement in the plaintiffs’ constitutional injuries for purposes of

qualified immunity. We disagree.

      The record clearly supports a finding that Vidler and Leslie were both active

and full participants in the unconstitutional intrusion, which was unconstitutional

from the moment that OCSO burst into Strictly Skillz in raid mode for the

ostensible purpose of helping DBPR review Strictly Skillz’s barbers’ licenses that

it had just inspected two days earlier. Vidler was the catalyst for the entire

operation and was primarily responsible for its planning and organization. He was

also present during the “inspection” and was the supervising officer on the scene.

As for Leslie, it is undisputed that he placed one of the plaintiffs in handcuffs and

helped to execute the unconstitutional search of the shop and barbering stations.

These alleged acts sufficiently demonstrate both Vidler and Leslie’s core

participation in the warrantless search of Strictly Skillz and, if proven, violated the

plaintiffs’ Fourth Amendment right to be free from unreasonable searches.

      Nor, as the dissent suggests, does declining to reverse the district court’s

denial of qualified immunity with respect to Trammon, Durant, and Anderson’s

claims against Leslie somehow “bend the law to resolve this appeal with a feel-

                                          21
             Case: 13-14092     Date Filed: 09/16/2014   Page: 22 of 44


good ending from a box-office hit.” First, under the facts viewed in the light most

favorable to the plaintiffs, the only “hit” that happened in this case was on Strictly

Skillz. Second, we highly doubt that the plaintiffs felt “good” when Vidler, Leslie,

and the rest of the OCSO officers invaded their place of business with mask-and-

bullet-proof-vest-donning officers with guns drawn, kicked their customers out on

one of the busiest days of the year and advised customers that Strictly Skillz was

“closed down indefinitely,” and handcuffed the plaintiffs in the very spaces they

rented.

      And third, as for the law, we agree with our dissenting brother that judges

should not “bend the law” to make it fit their personal views. That is why we must

affirm the district court’s denial of qualified immunity to Officer Leslie with

regard to the claims of Trammon, Durant, and Anderson. Quite simply, binding

precedent requires it. Indeed, it is difficult to imagine a straighter application of

binding precedent than Swint to the facts of this case. In Swint, 30 to 40 officers

conducted “raids” of a nightclub under the guise of performing “administrative

searches.” 51 F.3d at 993. The plaintiffs in that case included Swint and Spradley,

who owned the club; James, who was a club employee who was present during

both raids; and Lewis, who was a club patron present only for the second raid.

They sued three individual defendants:         Freddie Morgan, the police chief;

Dendinger, a police officer; and James C. Morgan, the sheriff.

                                         22
            Case: 13-14092     Date Filed: 09/16/2014    Page: 23 of 44


      This Court described the raids at issue in that case as follows:

            [In the first raid,] [t]he Task Force officers pointed their
            weapons at plaintiffs Spradley and James and others who
            were present. Participants in the raid searched the
            Club’s cash register and door receipts, and some currency
            was confiscated from the door receipts. Persons inside
            the Club were prohibited from moving or leaving until
            the raid, which lasted one to one and one-half hours, was
            over. Those present were not allowed to go to the
            restroom.      When one man asked for permission,
            [defendant] Officer Dendinger replied, “Shut up, or I’ll
            shut you up myself.” When plaintiff James told
            [defendant] Chief Morgan that she was so scared that she
            had to go to the restroom, he said no. . . .

            ...

            During this second raid, law enforcement officials
            chambered rounds of ammunition into their weapons,
            pointed them, and ordered persons in the Club to get
            down on the floor. Some of those present in the Club
            during this raid were searched, including plaintiff Lewis.
            During the process of being searched, Lewis was pushed
            outside the Club, grabbed and shoved against a wall.
            After being searched, Lewis was forced to go back inside
            the Club until the raid was concluded. Another patron
            was pushed off a bar stool. Some of the employees,
            including plaintiff James, had guns held on them during
            the raid, which lasted from one to one and one-half
            hours. At one point, an officer, with his finger on the
            trigger, pointed a shotgun at Lewis’ face. . . .

Id. (emphasis added). Other than these facts, Swint states no specific facts about

the roles of Officer Dendinger and Chief Morgan in the searches, except to note,

“Chief Morgan and Officer Dendinger personally participated in both raids.” Id.

at 994 (emphasis added). Thus, nothing in the facts set forth in Swint identifies
                                         23
              Case: 13-14092   Date Filed: 09/16/2014   Page: 24 of 44


what Dendinger did directly or particularly to any of the plaintiffs, other than that

he told someone who was not a plaintiff to “shut up,” thus showing only that

Dendinger personally participated in the raids. And, other than Chief Morgan’s

refusal to allow James to use the restroom, which also necessarily demonstrates

Chief Morgan’s personal participation in the raids, the opinion contains no

indication that the plaintiffs identified anything specific that Chief Morgan did to

them.

        As for the opinion’s description of the second raid—the only one for which

plaintiff Lewis was even present—it does not even identify a particular action in

which either Chief Morgan or Dendinger engaged at all. Moreover, because the

opinion describes the raids as occurring with 30 to 40 officers, we cannot infer

from the facts set forth that Dendinger or Chief Morgan personally conducted the

actual search or pushing of Lewis about which Lewis complained.

        Nonetheless, and despite specifically acknowledging Zatler’s rule that §

1983 requires proof of an affirmative causal connection between the official’s acts

or omissions and the alleged constitutional deprivation, this Court concluded in

Swint that qualified immunity had to be denied to all three officers with respect to

all four plaintiffs because, among other reasons, “[n]o reasonable officer in the

defendants’ position could have believed that these were lawful, warrantless

administrative searches.” Id. at 999.

                                         24
             Case: 13-14092     Date Filed: 09/16/2014   Page: 25 of 44


      Our dissenting colleague suggests that we are not bound by what Swint held

when, because of the individual defendants’ core personal participation in a

warrantless search that was illegal from the outset, this Court denied qualified

immunity to each of the individual defendants against each of the individual

plaintiffs. By making this argument, the dissent effectively concedes that Swint

did exactly what we are doing in this case. Only the dissent reasons that we are

free to ignore what Swint did for three reasons.

      First, the dissent asserts that “Swint did not consider at all the argument

raised by Deputy Leslie in this appeal—whether an officer can be liable for

violations of clearly established constitutional rights that he did not commit or that

were not pursuant to a policy that he approved.” Dissent at 5. But there is nothing

new in this case that the Court in Swint did not consider.

      The dissent’s contention assumes that Deputy Leslie did not engage in

violations of clearly established constitutional rights. But Leslie is not being

denied qualified immunity for violations of clearly established constitutional rights

that he did not commit or that were not pursuant to a policy that he approved. On

the contrary, just like the defendant officers in Swint, Leslie is being held

responsible for his core personal participation in what was, according to our

binding precedent, clearly from the start, an unlawful, warrantless search that

affected each and every one of the plaintiffs. Each of the plaintiff barbers had a

                                         25
             Case: 13-14092     Date Filed: 09/16/2014    Page: 26 of 44


cognizable Fourth Amendment interest in the property that was illegally searched

and a cognizable Fourth Amendment right not to have been seized by the raiding

unit, under the circumstances. Just as Dendinger and Chief Morgan’s “personal[]

participat[ion]” in the illegal raids in Swint required the denial of qualified

immunity for each of the defendants with regard to each of the plaintiffs, despite

the absence of facts showing exactly what each officer did to each plaintiff whose

rights were violated by the raids, Leslie’s core participation in the illegal search of

the plaintiffs’ property and the unlawful detention of the plaintiffs violated each of

the plaintiffs’ clearly established rights and requires the denial of qualified

immunity.

      This reading of Swint’s requirements—that an officer’s core “personal[]

participation” in a warrantless search that is unlawful from its inception violates

the clearly established rights of the people whose property was searched and who

were seized, where the participating officers had clear notice from our prior case

law that participation in a search of that particular type violates the Fourth

Amendment—is the only reading of Swint that does not require us to ignore

significant portions of the opinion. It also describes precisely the fact pattern that

occurred in this case.

      Second, the dissent attempts to distance itself from Swint and suggests that

Swint does not compel the conclusion that qualified immunity must be denied to

                                          26
             Case: 13-14092    Date Filed: 09/16/2014   Page: 27 of 44


Leslie with respect to the claims of Trammon, Durant, and Anderson because in

Swint, this Court did not consider whether the Swint plaintiffs had established that

each of the defendant officers had engaged in specific, identified actions with

regard to each of the particular plaintiffs. See Dissent at 7-8. We respectfully

disagree with the dissent.

      In Swint, we expressly identified the requirement that a specific inquiry be

made into the relationship between each defendant’s actions and each plaintiff’s

alleged injuries. In this regard, we quoted Zatler’s requirement of “proof of an

affirmative causal connection between the official’s acts or omissions and the

alleged constitutional deprivation . . . .” Swint, 498 F.3d at 999 (quoting Zatler,
802 F.2d at 401) (internal quotation marks omitted) (emphasis added). We further

recognized in Swint that “it is clear that the inquiry into causation must be a

directed one, focusing on the duties and responsibilities of each of the individual

defendants whose acts or omissions are alleged to have resulted in a constitutional

deprivation.” Swint, 51 F.3d at 999 (quoting Williams v. Bennett, 689 F.2d 1370,

1381 (11th Cir. 1982)) (internal quotation marks omitted) (emphasis added). It

would be strange, indeed, for us to have acknowledged these requirements and

then not have actually considered them in our analysis. But to reach the dissent’s

conclusion, that is precisely what we would have had to have done.




                                        27
             Case: 13-14092     Date Filed: 09/16/2014    Page: 28 of 44


      Moreover, besides talking the talk, we walked the walk with regard to all

three defendants. That is, we actually applied the Zatler causation requirements to

all three defendants. The dissent seems to suggest that we considered only Sheriff

Morgan’s argument that the plaintiffs did not allege facts showing that he

specifically violated their particular rights and that we did not consider that

argument with respect to Dendinger or Chief Morgan. See Dissent at 7-8. But the

opinion in Swint reflects that we specifically considered this very argument as it

pertained to all three Swint defendants: Sheriff Morgan, Dendinger, and Chief

Morgan.

      With regard to Sheriff Morgan, we first described the sheriff’s argument as

follows: “According to the Sheriff, ‘the focus must center on the actions taken by

[him] and the information he possessed in taking those actions.’” Id. at 999

(emphasis added). We then explained that Sheriff Morgan’s argument failed for

two reasons. First, we said, “although § 1983 does require proof of an affirmative

causal connection between the official’s acts or omissions and the alleged

constitutional deprivation, ‘[p]ersonal participation . . . is only one of several ways

to establish the requisite causal connection.’” id. (quoting Zatler, 802 F.2d at

401) (internal quotation marks omitted) (emphasis added).            Put simply, we

announced that we were considering whether Zatler’s causal-connection

requirement was met. We reasoned that liability could be imposed on Sheriff

                                          28
              Case: 13-14092      Date Filed: 09/16/2014    Page: 29 of 44


Morgan because a causal connection between his actions and the plaintiffs’

constitutional deprivations existed, although he was present for neither raid, based

on Sheriff Morgan’s approval of an improper policy regarding the raids.

       Second, we concluded that Sheriff Morgan’s argument that the plaintiffs did

not adequately demonstrate that he was responsible for their constitutional

deprivations failed because “even if Sheriff Morgan had a reasonable basis for

believing that his policies and training were adequate going into the first raid, that

fails to explain why he authorized exactly the same conduct three months later in

March of 1991, when he had reason to know better.” Id.

       As for Dendinger and Chief Morgan, significantly, the very next sentence

and paragraph in the opinion start with the word “similarly” and then go on to

apply the same logic just applied to Sheriff Morgan to Chief Morgan and

Dendinger, demonstrating that we also specifically considered whether Chief

Morgan and Dendinger should be denied qualified immunity where the record

contained no allegations concerning their specific actions with respect to particular

plaintiffs:

              Similarly, even if Chief Morgan and Officer Dendinger
              had not been fully aware of the Task Force’s plan of
              attack before the first raid, as participants in the first raid
              they had ample opportunity to determine before the
              second raid was conducted whether the first had
              comported with constitutional requirements.              Upon
              learning of the manner in which the first raid was
              conducted, reasonable law enforcement officials would
                                            29
             Case: 13-14092    Date Filed: 09/16/2014    Page: 30 of 44


             have been on notice that clearly established Fourth
             Amendment rights had been violated. Willingness to
             engage in the second raid demonstrated deliberate
             indifference to those rights, and it reflected accession to
             and adoption of the policies and procedures employed.

Id. at 999-1000 (emphasis added). In other words, we denied qualified immunity

as to Lewis’s claims against Chief Morgan and Officer Dendinger based on Chief

Morgan and Officer Dendinger’s mere personal participation in the second raid

when they should have known that participation in such a warrantless search

clearly violated the Fourth Amendment. Thus, it is clear that we did, in fact,

consider in Swint whether the general allegations concerning Chief Morgan and

Dendinger’s core “personal[] participat[ion]” in the warrantless searches satisfied

Zatler’s requirement that a directed inquiry into the actions of the defendants with

respect to the plaintiffs had been satisfied, and we concluded that it had. As a

result, Swint put Vidler and Leslie on notice that engaging in the type of

warrantless search conducted in Swint clearly violates the Fourth Amendment.

Nor does the fact that the district court did not cite Swint in its opinion and the

plaintiffs did not cite it in their appellate brief somehow make Swint any less

binding precedent.

      Finally, implicitly conceding that the raid in the instant case violated clearly

established Fourth Amendment law, the dissent argues in its last attempt to resist

the constraints of Swint that we

                                         30
               Case: 13-14092        Date Filed: 09/16/2014        Page: 31 of 44


               conflate[] two distinct questions: whether a search
               violates clearly established law, and who can sue whom
               on the basis of that violation. The majority relies on
               Swint’s conclusion that the officers in Swint knew the
               planned raid violated “clearly established Fourth
               Amendment rights,”[7] to draw the unrelated conclusion
               that mere participation in such a raid is enough to expose
               any officer to liability to any plaintiff.”

Dissent at 8. The problem with this argument arises from the fact that it does not

acknowledge what we actually wrote in Swint. In addition to holding that the

officers knew that the raids in Swint violated clearly established Fourth

Amendment rights, we found Zatler’s requirement of a causal connection between

the defendants’ actions and the plaintiffs’ constitutional deprivation to have been

satisfied by the Swint defendants’ personal participation in unlawfully searching

the club, in violation of the plaintiff owners’ rights, and detaining the plaintiff

employee and plaintiff patron, in violation of their respective rights.

       Indeed, we said as much when we concluded with respect to Dendinger and

Chief Morgan’s personal participation in the second raid, “Upon learning of the

manner in which the first raid was conducted, reasonable law enforcement officials

would have been on notice that clearly established Fourth Amendment rights had



       7
         Here, the dissent appears to acknowledge that Swint concluded that raids of the type
conducted in that case and in this one violate clearly established Fourth Amendment rights,
despite the dissent’s suggestion to the contrary three sentences later. See Dissent at 8 (“That is,
the decision that the majority cites as clearly establishing what these individual officers should
have known was never even mentioned by either the learned district judge or the plaintiffs’ own
counsel.”).
                                                31
             Case: 13-14092     Date Filed: 09/16/2014    Page: 32 of 44


been violated. Willingness to engage in the second raid demonstrated deliberate

indifference to those rights . . . .” Swint, 51 F.3d at 999. This passage is composed

of two distinct thoughts: the first sentence recognizes that the raids violated clearly

established Fourth Amendment rights, while the second sentence takes the next

step and, based on the Swint defendants’ “deliberate indifference to [the Swint

plaintiffs’ clearly established Fourth Amendment] rights” by engaging in the raids

despite their knowledge that the raids violated clearly established Fourth

Amendment rights, finds a causal connection between the actions of the Swint

defendants and the constitutional injuries of the Swint plaintiffs and attaches

liability to the defendants against the Swint plaintiffs whose clearly established

Fourth Amendment rights they violated. Thus, neither the Court in Swint nor we

conflate the clearly established requirement and the causal-connection requirement.

      If the facts of this case differ in any material manner from those of Swint, it

is only that they are even more compelling. Whereas the Swint facts say nothing

more with respect to the second raid than that Dendinger and Chief Morgan

“personally participated” in it, here, the plaintiffs have alleged not only that both

Vidler and Leslie “personally participated” in the search of Strictly Skillz, but that

Vidler planned and supervised the raid, and Leslie participated in the search of the

shop used by all of the plaintiffs to earn a living and then slapped handcuffs on

Berry when he expressed displeasure with the treatment of the other plaintiffs.

                                          32
               Case: 13-14092        Date Filed: 09/16/2014        Page: 33 of 44


       As in Swint, “[n]o reasonable officer in the defendants’ position could have

believed that these were lawful, warrantless administrative searches.” See id. at

999. Where, as alleged here, officers participate in a search that was clearly

established to be illegal from its inception, they are simply not entitled to qualified

immunity any more than an officer who enters and searches a person’s home

without a warrant or an applicable warrant exception. This is not a case where a

group of officers entered a location to execute a validly obtained search warrant,

and, without the approval of the other officers participating in the authorized

search, one or two officers went off on an unconstitutional frolic of their own.

Here, the entire search itself was unlawful from the beginning, and Vidler and

Leslie, who fully participated in it, could reasonably be found to have violated the

rights of all of the barbers searched and all of the barbers with a Fourth

Amendment interest in Strictly Skillz’s space, regardless of what each officer did

one on one to each particular plaintiff barber.

       Each officer’s discrete actions in what was clearly an unlawful search from

the outset are not the focus of our inquiry here. Rather, the conduct under scrutiny

is the officers’ core participation in the warrantless search itself. 8 Vidler and



       8
         Several of our sister circuits have similarly held that personal participation in an
unconstitutional search is sufficient to establish liability. See, e.g., James by James v. Sadler,
909 F.2d 834, 837–38 (5th Cir. 1990) (“[A]ll defendants’ participation in the search and
detention would be sufficient to impose liability under § 1983.”); Melear v. Spears, 862 F.2d
1177, 1186 (5th Cir. 1989) (“[The officer] was a full, active participant in the search, not a mere
                                                33
                Case: 13-14092         Date Filed: 09/16/2014        Page: 34 of 44


Leslie were not alleged to have engaged in segregable conduct outside of the

clearly unlawful search that was otherwise occurring while they happened to be

present and engaging in lawful activity.                   Instead, Vidler and Leslie were

entrenched participants in the warrantless search, which, from the start, violated

the Fourth Amendment.

        It has long been clearly established that a warrantless administrative

inspection must be narrowly tailored to the administrative need that justifies it.

Here—where the authorized purpose of the inspection was simply to check for

barbering licenses and sanitation violations, and there is no indication that the

defendants had any reason to believe that the inspection would be met with

violence—the manner in which the supposed inspection of Strictly Skillz was

undertaken was unreasonable from its inception and was, in fact, a search. Our

cases and those of the Supreme Court have long and repeatedly put officers on

notice of these facts. Because, under the facts alleged by the plaintiffs in this case,

Vidler and Leslie were active participants in the unconstitutional search of Strictly




bystander. . . . Because the jury could properly have found that the search was unconstitutional, it
was also justified in finding both officers liable for their integral participation in the violation.”);
Hopkins v. Bonvicino, 573 F.3d 752, 770 (9th Cir. 2009) (“[T]he ‘integral participant’ rule . . .
extends liability to those actors who were integral participants in the constitutional violation,
even if they did not directly engage in the unconstitutional conduct themselves.”); Russo v.
Massullo, 927 F.2d 605 (6th Cir. 1991) (per curiam) (“The defendants attempt to evade liability
by pointing to each other. However, their arguments are unpersuasive in light of cases holding
that all members of the team are liable where there is a team effort or where the members were
an integral part of an unlawful search and seizure.”).
                                                  34
            Case: 13-14092    Date Filed: 09/16/2014   Page: 35 of 44


Skillz, a jury could find them liable for the plaintiffs’ resulting constitutional

injuries. We therefore AFFIRM the order below.




                                       35
             Case: 13-14092      Date Filed: 09/16/2014   Page: 36 of 44


WILLIAM PRYOR, Circuit Judge, concurring in part and dissenting in part:

        I agree with the majority opinion that the search of the barbershop

exceeded the scope of a reasonable administrative inspection and that the barbers

presented evidence that Corporal Keith Vidler, as the supervisor, violated their

clearly established constitutional rights. I also agree that Brian Berry presented

evidence that Deputy Travis Leslie, who handcuffed Berry and patted him down,

violated his clearly established constitutional rights. But Edwyn Durant, Reginald

Trammon, and Jermario Anderson presented no evidence that Deputy Travis Leslie

violated their constitutional rights. Even though the inspection of the barbershop

appeared to be “a scene right out of a Hollywood movie” (Majority Op. at 1), we

cannot bend the law to resolve this appeal with a feel-good ending from a box-

office hit. The law entitles Leslie to qualified immunity against any barber who

failed to present evidence that Leslie personally deprived him of a clearly

established constitutional right. Durant, Trammon, and Anderson failed to prove an

affirmative causal connection between their specific injuries and Leslie’s conduct.

For that reason, I respectfully concur in part and dissent in part.

      I agree with the majority that, to establish “an ‘affirmative causal

connection’ between the official and the alleged deprivation,” the barbers “must

show that the official was personally involved in the acts that resulted in the

constitutional deprivation.” (Majority Op. at 20 (quoting Zatler v. Wainwright, 802

                                          36
             Case: 13-14092      Date Filed: 09/16/2014    Page: 37 of 44
F.2d 397, 401 (11th Cir. 1986)).) And counsel for the barbers acknowledged at oral

argument that our precedents “require” us to compare “each officer’s actions” to

the injury suffered by “each individual plaintiff.” But, after reciting the correct

governing law, the majority fails to consider whether each barber proved a causal

connection between his specific injury and Deputy Leslie’s conduct.

      Durant, Trammon, and Anderson failed to present evidence that Leslie

personally violated their constitutional rights. Durant testified that a male deputy

wearing a uniform searched his workstation and ordered him to sit down, but he

failed to identify that male deputy as Leslie. Although Leslie wore a uniform, more

than one uniformed, male deputy participated in the search. Trammon testified that

two female deputies handcuffed and searched him. Trammon also testified that a

female inspector and another officer searched his workstation, but he failed to

identify the other officer as Leslie. And counsel for the barbers conceded at oral

argument that “there is no evidence that [Leslie] did anything personally to . . .

Tramm[on].” Finally, Anderson testified that a short, male deputy wearing a mask

and bulletproof vest handcuffed him and searched his workstation. But Leslie was

not wearing a bulletproof vest and was not wearing a mask. And, despite having

seen Leslie handcuff Berry, none of the barbers testified that the officer who

searched him was the same officer who handcuffed Berry.




                                          37
              Case: 13-14092     Date Filed: 09/16/2014    Page: 38 of 44


      The majority asserts that “[t]he record clearly supports a finding that” Leslie

was an “active and full participant[] in the unconstitutional intrusion” because

Leslie “placed [Brian Berry] in handcuffs and helped to execute the

unconstitutional search of the shop and barbering stations,” (id. at 21), but “the

inquiry into causation must be a directed one, focusing on the duties and

responsibilities of each of the individual defendants whose acts or omissions are

alleged to have resulted in a constitutional deprivation,” Swint v. City of Wadley,

Ala., 51 F.3d 988, 999 (11th Cir. 1995). We must recall that the barbers sued Leslie

in his individual capacity for money damages. See Harlow v. Fitzgerald, 457 U.S.
800, 814, 102 S. Ct. 2727, 2736 (1982). To be sure, each barber suffered a

violation of his constitutional rights, and each barber has a valid claim against any

officer who participated in that barber’s injury. But the other barbers cannot

piggyback on the violation of Berry’s constitutional rights to obtain damages from

Leslie’s pocket for violations caused by other officers. And Leslie’s general

“help[] . . . execut[ing]” the search, (Majority Op. at 21), is not sufficient to

deprive him of qualified immunity, see Zatler, 802 F.2d at 401; see also Rizzo v.

Goode, 423 U.S. 362, 371, 96 S. Ct. 598, 604 (1976) (dismissing a claim under

section 1983 because the plaintiffs proved only that “[i]ndividual police officers

not named as parties to the action were found to have violated the constitutional

rights of particular individuals, only a few of whom were parties plaintiff” and thus

                                           38
              Case: 13-14092     Date Filed: 09/16/2014    Page: 39 of 44


there was no “affirmative link” between the actual defendants and the plaintiffs)

(emphasis omitted); cf. Brown v. City of Huntsville, Ala., 608 F.3d 724, 737 (11th

Cir. 2010) (“Merely being present . . . at the scene is not enough.”). Unlike Berry,

Durant, Trammon, and Anderson failed to present any evidence that Deputy Leslie

participated in any way in inflicting the constitutional injuries that they suffered.

      The majority boasts that “it is difficult to imagine a straighter application of

binding precedent than Swint to the facts of this case,” but its reading of Swint is

far from “a straight[] application of binding precedent.” (Majority Op. at 22.) The

majority points out that “nothing in the facts set forth in Swint identifies what [the

officer] or [the police chief] did directly or particularly to any of the plaintiffs” and

yet the Swint court ruled “that qualified immunity had to be denied to all three

officers with respect to all four plaintiffs because, among other reasons, ‘no

reasonable officer in the defendants’ position could have believed that these were

lawful, warrantless administrative searches.’” (Majority Op. at 24–25 (quoting

Swint, 51 F.3d at 999).) The majority construes this lack of discussion as a binding

command not to engage in a particularized analysis of each plaintiff’s injury and

each defendant’s conduct. According to that reading, the four plaintiffs in Swint,

plus every other employee and patron, would have a valid claim against not only

the police chief, sheriff, and officer, but also all “30 to 40 officers” who

participated in the raid. (Majority Op. at 24.) But Swint holds nothing of the kind.

                                           39
             Case: 13-14092      Date Filed: 09/16/2014    Page: 40 of 44


At the very least, the police chief in Swint was a supervisor who, like Vidler, could

be liable for the violations of the plaintiffs’ constitutional rights even without

personally participating in the violations, so the court would have no reason to

analyze his conduct as related to each plaintiff’s injury. And we can only speculate

why the court did not discuss the officer’s role in each plaintiff’s injury—perhaps

the officer failed to raise the defense. Our decision in Swint did not consider at all

the argument raised by Deputy Leslie in this appeal—whether an officer can be

liable for violations of clearly established constitutional rights that he did not

commit or that were not pursuant to a policy that he approved.

      Let’s be clear about what the majority reads Swint to require. Under the

majority’s reading, every officer at the scene of an invalid search is liable for every

violation of every plaintiff’s rights. Even those officers who do not so much as

look in the direction of a plaintiff, or so much as breathe on a plaintiff’s property,

or have any supervisory responsibility over the offending officers, will

nevertheless be liable to every plaintiff due to the officers’ “mere personal

participation” when they “should have known that participation in such a . . .

search clearly violated the Fourth Amendment.” (Majority Op. at 30.) And so the

majority holds Deputy Leslie is subject to liability, despite no record evidence that

Leslie touched Durant, Trammon, or Anderson, no record evidence that Leslie

touched any property belonging to Durant, Trammon, or Anderson, and no record

                                           40
             Case: 13-14092     Date Filed: 09/16/2014    Page: 41 of 44


evidence that Leslie supervised any of the officers who searched or seized property

of Durant, Trammon, and Anderson.

      Let’s be just as clear that this is not what Swint requires. Swint proceeded, in

relevant part, by addressing only three arguments raised by the officers in that

appeal. First, the “[d]efendants argued” that “the search . . . was pursuant to

probable cause and exigent circumstances.” 51 F.3d at 996 (alteration and internal

quotation marks omitted). As to probable cause, the officers argued that both

general information about the club and the “drug transactions that preceded each of

the raids” provided probable cause for the search. Id. at 997. After recounting the

police chief’s and sheriff’s testimony, we ruled that the general information about

the club did not amount to arguable probable cause and that “[p]robable cause to

arrest one suspect . . . did not give the officers carte blanche to seize everyone who

happened to be in the Club when the two raids took place.” Id. And we explained

that “[w]e need not address defendants’ exigent circumstances argument,” because

we had already concluded that the officers lacked probable cause and “it is well-

settled that . . . warrantless searches and seizures require that both probable cause

and exigent circumstances exist.” Id. at 998 (alteration and internal quotation

marks omitted). Second, the “[d]efendants argue[d]” that “the two raids were

administrative searches of the Club to which the Club owners had previously

consented.” Id. We ruled that the facts “simply [did] not support an administrative

                                          41
              Case: 13-14092    Date Filed: 09/16/2014    Page: 42 of 44


search theory” because the raids involved a “massive show of force and excessive

intrusion,” and “the officers did not simply search for violations of the liquor

laws.” Id. at 998–99. Third, “Sheriff Morgan advance[d] another argument on the

question of . . . whether he engaged in conduct violative of the rights established

by clearly-established law.” Id. at 999 (emphasis added) (alteration and internal

quotation marks omitted). As to this argument raised only by the sheriff, we

explained that, “although § 1983 does require proof of an affirmative causal

connection between the official’s acts or omissions and the alleged constitutional

deprivation, personal participation is only one of several ways to establish the

requisite causal connection.” Id. (alterations and internal quotation marks omitted).

We explained that we also may impose liability “due to the existence of an

improper policy.” Id. (internal quotation mark omitted). We then considered the

information known to the sheriff and ruled that he had authorized an improper

policy. Id.

      To be sure, Swint clearly established that the information known to the

officers about the club does not amount to arguable probable cause for a raid; that a

single drug transaction does not amount to arguable probable cause to search an

entire establishment; that massive shows of force amount to unreasonable

administrative inspections; and that owners and patrons can establish an

affirmative causal connection between the violations of their constitutional rights

                                          42
              Case: 13-14092      Date Filed: 09/16/2014    Page: 43 of 44


and a supervisor, like the sheriff, if the supervisor approved a policy that allowed

the violations. But Swint said nothing at all about—much less clearly established—

whether every person present during an unreasonable search has a valid claim

against every officer who participated in that search.

       I part ways with the majority because it conflates two distinct questions:

whether a search violates clearly established law, and who can sue whom on the

basis of that violation. The majority relies on Swint’s conclusion that the officers in

Swint knew the planned raid violated “clearly established Fourth Amendment

rights,” to draw the unrelated conclusion that mere participation in such a raid is

enough to expose any officer to liability to any plaintiff. (Majority Op. at 30

(quoting Swint, 51 F.3d at 999–1000).) But the central issue in Swint was whether

the officers would have been on notice that the raid violated clearly established

Fourth Amendment rights. The answer to that question does not establish whose

Fourth Amendment rights they violated. Perhaps for that reason, neither the district

court in its order nor the barbers in their brief even cite to Swint at all. That is, the

decision that the majority cites as clearly establishing what these individual

officers should have known was never even mentioned by either the learned

district judge or the plaintiffs’ own counsel.

       Because Durant, Trammon, and Anderson failed to prove a causal link

between Deputy Leslie’s conduct and their constitutional deprivations, I

                                            43
             Case: 13-14092     Date Filed: 09/16/2014    Page: 44 of 44


respectfully concur in part and dissent in part. I would reverse the denial of

summary judgment for the claims brought by Anderson, Durant, and Trammon

against Leslie and render partial summary judgment in his favor.




                                          44